Title: To James Madison from Paul Hamilton, 9 September 1811
From: Hamilton, Paul
To: Madison, James


Dear SirCity of Washington Septr 9th. 1811
Sickness in my family which has occupied much of my time for some days past has prevented my forwarding, at an earlier moment, the enclosed copy of a letter from Capt. Porter for your information. As Capt Porter’s operations are sanctioned by the orders which, some months since, in obedience to your instructions I issued to the Commanders of our Vessels of war, I shall inform him that his conduct is approv’d. I regret that the sitting of the court on the case of Commodore Rodgers deprives us, at present, of the services of two of our 44s, but I hope that in a few days the proceedings will terminate, and those ships will go to Sea; and that their appearance on the coast will have a salutary effect in restraining the insolence offered to our ports by anything under ships of the line. You have no doubt noticed well the accounts of the destination of a british squadron to the American Coast under Admiral Yorke. What may be [the] extent of their intentions can only be conjectured, but I think that we may assure ourselves that, at least, they will bear heavily on our trade, and occasionally manifest their contempt for our laws by putting into our ports under mere pretences of distress &c: indeed, I shall not be surprized if even in squadron, they make at times a display in Hampton Road. If you think these things probable, and that it is proper to prepare for service on the Chesapeake some of our Gunboats, I shall be glad to have your instructions on that, or any other point which may be suggested to you as entitled to attention. To see our little navy, if called to the defence of our country, requite by it’s services the expence which is bestowed on it is amongst the most ardent desires of my heart; and I request you to believe that nothing that may conduce to render it as effective as possible shall be omitted.
I trust that my Son has reached you in safety with his dispatches with which he left this on tuesday last.
Mrs. Hamilton is now confined to her bed with a fever of some days duration, the daily exacerbations of which are preceded by most distressing Agues. My son Edward also has not been clear of fever for 6 days past. Capitol Hill is at this moment as much infested with ague & fever as I have ever known the rice country of So. Carolina to be—other parts of the City are very healthy. I fear that the canal will prove to be a very great injury to the health of this part of the City.
May health & happiness constantly attend you and Mrs. Madison. I remain, Dear Sir, with sincere respect and attachment yrs.
Paul Hamilton
